      Case: 1:18-cv-01798-DCN Doc #: 14 Filed: 10/18/18 1 of 8. PageID #: 93



                         THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO

JIM TRAKAS                        )                  CASE NO: 1:18 CV 1798
                                  )
      PLAINTIFF                   )                  JUDGE: Donald Nugent
                                  )
vs.                               )                  PLAINTIFF’S BRIEF IN REPLY TO
                                  )                  DEFENDANTS’ OPPOSITION TO
CONSERVATIVE ALLIANCE             )                  MOTION FOR RESTRAINING ORDER
POLITICAL ACTION COMMITTEE, et al )                  AND BRIEF IN REPLY TO MOTION
                                  )                  FOR SANCTIONS
      DEFENDANTS                  )
                                  )

       Now comes the Plaintiff, by and through the undersigned counsel, and does hereby

respond to the Defendants’ Motion for Sanctions, as well as submitting the attached and

incorporated brief in reply to the Defendants’ response to Plaintiff’s Motion for a Temporary

Restraining Order. As can clearly be seen by the arguments offered, the brief of the Defendants

inappropriately misdirects this Court’s attention to case law which clearly is not absolute in

nature. Rather, Defendants paint this matter as one of an absolute argument when it is actually a

conditional argument at best. As such, Plaintiff respectfully prays this Court to move forward

with a Hearing on his motion at the Court’s earliest opportunity.

                                                             Respectfully submitted,
                                                             /s/ David J. Horvath___
                                                             David J. Horvath 0055989
                                                             7100 E Pleasant Valley Rd.
                                                             Suite 110
                                                             Independence, OH 44131
                                                             216-986-0860
                                                             djhorvath@hotmail.com

SERVICE
       A true and accurate copy of this has been served upon Christopher J. Hogan this 18th day
of October, 2018 by way of email at: Hogan@litohio.com.

                                                             /s/ David J. Horvath___
                                                             David J. Horvath 0055989
      Case: 1:18-cv-01798-DCN Doc #: 14 Filed: 10/18/18 2 of 8. PageID #: 94



BRIEF

Re: Prior Restraints

       As noted in the proceeding page, the Defendants believe this is an absolute argument, and

not one of condition. In reviewing the case law submitted by the Defendants, it is clear that this

is not the case. Rather, there are well defined exceptions to a “prior restraint” being an

“unconstitutional” remedy. A review of the pertinent case law, and the facts follows.

       In support of its argument the Plaintiff cites Pestrak v Ohio Elections Comm’n 926 F. 2d.

53 (6th Cir. 1991) in support of its argument. What Defendants fail to advise this Court is that

the holding is not one which restricts all prior restraints. Rather, this holding addresses the

necessity of safeguards.

       First and foremost, the challenge in Pestrak was one to a State Constitutional

Amendment and not one pertaining to the publication of false and defamatory statements.

Notwithstanding, the particular citation in Pestrak supporting Plaintiff’s arguments is as follows:

       False speech, even political speech, does not merit constitutional protection if the speaker

       knows of the falsehood or recklessly disregards the truth. Pestrak at 579 (emphasis).

       Speech used as a tool for political ends does not automatically bring it under the

       protective mantle of the constitution. Id. The knowingly false statement and the false

       statement made with reckless disregard in the truth does not enjoin constitutional

       protection. Id.

       The Supreme Court held that prior restraint of speech may be unconstitutional where

there is lacking certain safeguards. Id. citing Southeastern Promotions Ltd. v. Conrad 420 U.S.

546, 560 (1975). In the event a litigant can provide clear and convincing evidence in regards to

the falsity of statements being made, or intended to be made, there is indeed a basis for
      Case: 1:18-cv-01798-DCN Doc #: 14 Filed: 10/18/18 3 of 8. PageID #: 95



Plaintiff’s motion. Furthermore, the Pestrak opinion pertains to an administrative agency

decision and not one that was pursued through judicial proceedings. Consequently, it is

significantly distinguishable.

       Herein, Mr. Trakas by way of this Complaint has offered this Court clear and convincing

evidence of untrue, defamatory, and reckless statements made by the Defendants. There is also

the abundance of safeguards available to Defendants by way of this Court’s proposed entry.

Nothing limits this Court’s ability to craft the appropriate entry; and this Court may issue

whatever order is appropriate to enjoin the publication of statements that are either false on their

face, or made with reckless disregard as to their veracity. Consequently, reliance on this case is

misplaced.

       More importantly prior restraints are not, as asserted by the Defendants, unconstitutional

per se. See Southeastern Promotions Ltd. v Conrad 420 U.S. 546 (1975) citing Bantam Books

Inc. v Sullivan 372 U.S. 58, 70 (1963). Rather, prior restraints are only improper if they avoid

the constitutional infirmity of procedural safeguards designed to obviate the dangers of

censorship. Freedman v Maryland 380 U.S. 51, 58 (1965). So long as there are sufficient

safeguards, prior restraints are not on their face unconstitutional. (Conrad at Pg. 549) Prior

restraints may be applied when they are for a specific period and designed for the purpose of

preserving the status quo. So long as there is a final judicial determination available to litigants,

the constitutionality is the subject for the Court. (Freedman at 59)

       Therefore, and conversely to the assertions of Defendants, Plaintiff is free to seek this

remedy. Defendants are afforded the opportunity to be heard, and present their intentions and

proposals for limitations to this Court. There is nothing improper about seeking this remedy as it

is not, on its face, and as suggested by Defendants, unconstitutional.
      Case: 1:18-cv-01798-DCN Doc #: 14 Filed: 10/18/18 4 of 8. PageID #: 96



       Many of the Defendants other citations also fail for want of pertinent applicability. For

instance, Cal. Democratic Party v Lungren 860 F. Supp. 718 (N.D. Cal. 1994) deals with an

attack on a California statute which allows administrative agencies the ability to censor speech.

This case has nothing to do with the willful and knowing publication of false and defamatory

statements. Thus, it is of little significance to make citation thereto. The same holds true (as

discussed above) for the Pestrak case which dealt with the effect and institution of administrative

agency powers not orders of a court.

       Even if we look to additional citations such as In re Providence Journal Co., 820 F. 2d.

1342 (1st Cir. 1986) we find that the arguments addressed by Plaintiff hold true. This case in

particular addressed the issue of reasonable restraints on speech noting that a court, not an

administrative agency, is free to examine the nature of the speech and the reasonableness of the

restrictions being sought by a litigant. Although there may be, as cited by the Defendants, a

heavy presumption against the constitutional validity of a prior restraint (Procter & Gamble)

there is certainly the discussion to be had whether or not reasonable restraints are available, and

whether the necessity for future damage in preserving the status quo are proper issues for judicial

determination. Furthermore, Procter & Gamble itself dealt with “pure speech” and not political

speech or defamatory speech. Its ruling is therefore limited to guidance only and not as authority

for determining whether or not the Plaintiff’s actions are appropriate.

       Defendants also rely on Pittsburgh Press Co. v Pittsburgh Comm’n on Human Relations

413 U.S. 376, 390 (1973). Unfortunately, this case is of little use. This case dealt with nothing

more than private discrimination in regards to commercial advertising. The particular issue

addressed was freedom of press not one of freedom of speech in general. A review of that
       Case: 1:18-cv-01798-DCN Doc #: 14 Filed: 10/18/18 5 of 8. PageID #: 97



court’s decision does little, if anything, to guide this court in determining the appropriateness of

the relief sought, and the issuance of a properly safeguarded injunction.

Regarding Irreparable Harm and the Appropriateness of Plaintiff’s Motion

        The Defendants complain that the motion fails for absence of evidence that Mr. Trakas

would suffer irreparable harm, that it was untimely in nature, and because the alleged irreparable

harm has already taken place. Plaintiff would suggest that these arguments are ignorant of the

Defendants’ past conduct, the seriousness of the allegations, and the sensitive timing of the issue

at hand: the November election.

        The purpose of the motion is to initiate a hearing whereby Mr. Trakas can provide this

court his testimonial evidence on how the repeated defamatory statements of Defendants have

affected his chances in the November election. The hearing is to provide Mr. Trakas the

opportunity to quantify this before the court in terms of poll numbers and the outcome of his

several conversations with area voters. To say that the motion itself is devoid of this evidence

does nothing to support Defendants’ arguments that it is improper or unconstitutional.

Defendant’s brief may lay the framework for Defendants’ arguments at a hearing. However it

does not refute substantively the assertions of Plaintiff made in his motion.

        A reasonable observer may also assume, given the Defendants own statement, that there

is no harm to be caused by any court order restraining Defendants. On Page 7 of the brief,

clearly the Defendant states it “has no plans to produce or publish acts concerning Plaintiff

before next month’s election”. One could construe this as an admission that Defendants have no

real interest in the outcome of this hearing and may even be in a position to consent to the

appropriate order. It is therefore disingenuous for the Plaintiff to make the arguments contained

in its brief.
      Case: 1:18-cv-01798-DCN Doc #: 14 Filed: 10/18/18 6 of 8. PageID #: 98



          In regards to the timeliness of this motion, it is quite apparent that this is the most

sensitive and active period for any general election. We are merely two weeks to three weeks

away from the November election. The publication of materials by Defendants, or anyone else

for that matter, would not leave Mr. Trakas with adequate time to refute or otherwise to defuse

the egregiously misleading and false publications about him. The damage he could suffer as a

result of further dissemination of false materials is evident and reasonably appreciable. Again, a

hearing on this motion will allow Plaintiff to testify as to the number of voters who have not

committed to either opponent for this particular House seat. Those voters may ultimately be

swayed by the publication of last-minute statements whether they be through radio, TV, or

printed media. In the event Mr. Trakas loses this election, he will face irreparable harm. There

is no argument to this particular effect of the communications. Consequently, there is imminent

harm which is appreciable and quantifiable. The purpose of a preliminary injunction is to

maintain a status quo of the parties and prevent further injury. In this case, restraint from

publishing additional false and defamatory statements, which are not constitutionally protected,

does nothing to harm the Defendants but can only present irreparable and immediate harm to Mr.

Trakas.

          Notwithstanding, Defendants suggest that the issuance of a temporary injunction would

cause it irreparable harm. This is disingenuous. As noted above the Defendants have stated on

Page 7 it has no intention of publishing anything pertaining to Mr. Trakas. It is axiomatic that it

cannot suffer irreparable harm due to any order of this Court. It is Defendants that have failed to

substantiate how a ruling would subject them to harm and not the Plaintiff. Defendants

arguments are unpersuasive.
      Case: 1:18-cv-01798-DCN Doc #: 14 Filed: 10/18/18 7 of 8. PageID #: 99



Regarding Frivolous Conduct

        Defendants are seeking a return of its fees due to “misconduct” on behalf of Mr. Trakas.

This is simply a nonsensical argument. As stated above there is no absolute prohibition against

the publication of speech. Rather it is a conditional prohibition. Without seeking the remedies

of an injunction, Mr. Trakas is without any ability to ward off the harm resultant from additional

publications. To claim that a litigant availing himself to such a remedy is misconduct simply

stretches the truth to an unsupported conclusion.

        Defendants also make an issue as to the breath of the relief sought. In his motion Mr.

Trakas has asked the Court to restrain all further communications or publications. Although

Defendants may have an argument in regards to the restraint of truthful speech, Mr. Trakas has

done nothing more make a prayer for relief. There is a dearth of any authority presented by

Defendants on this specific delineation. Plaintiff has not sought inappropriate relief strictly by

asking for an injunction. If Defendants believe the scope of the relief sought is extraordinary

then Defendants can argue that at a hearing on the merits. This is hardly the type of behavior

that can be considered offensive to the interest of justice or which constitute “bad faith pursuit of

an injunction”. It is also irrelevant that Mr. Trakas seeks to enjoin future speech as the nature of

any injunction is to restrain the future acts. Using this as a basis for a finding of bad faith is

illogical. There has been no abuse of litigation nor have there been any actions taken by Plaintiff

which could constitute bad faith. Rather, Plaintiff is merely trying to protect whatever reputation

he has left after the publication of these serious and untruthful allegations.

Re Miscellaneous Argument

        Defendants have also made an issue of certain statements made by Mr. Trakas in regards

to the backers of Defendants. Specifically his comments on :”dark money” investors. Somehow
      Case: 1:18-cv-01798-DCN Doc #: 14 Filed: 10/18/18 8 of 8. PageID #: 100



Defendants believe this is relevant to the instant matter when it is not. Although Mr. Trakas has

the intent of obtaining the identification of certain financial backers of the campaign materials,

this is only to discover the identity of potential additional parties and assess their respective

liabilities. At this juncture it is unknown who was the source of the false and defamatory

statements published against Mr. Trakas. This is a necessary part of discovery and the

Defendants can post no serious objection to same. Consequently, making an objection to this

proposition, for the purposes of establishing frivolous conduct is absolutely misplaced.

Conclusion

       As clearly set forth above, Mr. Trakas has every opportunity to present this motion to the

Court, in good faith, and seek the appropriate legal redress. This is not a situation that is

absolute in nature as presented by the Defendants. Rather this is relief that is contingent upon

particular safeguards which this Court is empowered to design and implement. There is nothing

improper about the pursuit of an injunction. Furthermore, there is nothing by way of this filing

which can constitute bad faith. There are less than three weeks left before the election. Any

publication of false and defamatory material would injure Mr. Trakas irreparably by loss of his

House seat. The timing of his matter is appropriate, the substance of this matter is appropriate,

and the procedure being utilized by Plaintiff is proper. Respectfully Plaintiff prays this Court to

proceed to a Hearing on this motion at its earliest opportunity.


                                                               Respectfully submitted,

                                                               /s/ David J. Horvath___
                                                               David J. Horvath 0055989
                                                               7100 E Pleasant Valley Rd.
                                                               Suite 110
                                                               Independence, OH 44131
                                                               216-986-0860
                                                               djhorvath@hotmail.com
